Citation Nr: 0930156	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-12 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for seborrheic 
dermatitis.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on two periods of active duty from August 
1976 through August 1980, and from March 1981 through August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The Veteran filed a timely Notice of 
Disagreement in July 2006.  Following a Statement of the Case 
which was issued by the RO in March 2007, the Veteran 
perfected his appeal by filing his Substantive Appeal in 
April 2007.

The Board notes that the Veteran's appeal also initially 
included the issues of entitlement to service connection for 
a neck disorder and service connection for a back disorder.  
In a subsequent February 2009 rating decision, the Veteran 
was granted service connection for degenerative arthritis and 
degenerative disc disease of the cervical spine, and 
degenerative arthritis of the thoracolumbar spine.  
Accordingly, the sole issue remaining on appeal before the 
Board is the Veteran's claim of entitlement to a compensable 
evaluation for seborrheic dermatitis.


FINDING OF FACT

The Veteran's seborrheic dermatitis is not at least 5 
percent, but less than 20 percent, of the entire body; is not 
at least 5 percent, but less than 20 percent of exposed areas 
affected; was not treated with intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period; and is not productive of scarring, 
hypo- or hyper-pigmented skin in an area exceeding six square 
inches, abnormal skin texture, missing underlying soft 
tissue, or indurated and inflexible skin.



CONCLUSION OF LAW

The criteria for a compensable evaluation for seborrheic 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.40. 4.45, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805, 7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

II.  Analysis

Under the provisions of 38 U.S.C.A. § 4.118, Diagnostic Code 
7806, effective from August 30, 2002 and which relate to 
dermatitis or eczema, a zero percent evaluation contemplates 
less than five percent of the entire body or less than five 
percent of exposed areas affected, and no more than topical 
therapy required during the past 12-month period.

A 10 percent evaluation is warranted for cases with at least 
five percent, but less than 20 percent of the entire body, or 
at least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

A maximum schedular 60 percent evaluation is warranted in 
cases of more than 40 percent of the entire body or more than 
40 percent of exposed areas affected; or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

Alternatively, dermatitis or eczema may be evaluated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or (Diagnostic Codes 7801-7805), depending upon the 
predominant disability.
Under the diagnostic criteria for evaluating skin disorders 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, 
effective from August 30, 2002, eight "characteristics of 
disfigurement" are set forth for evaluation purposes.  These 
include: (1) a scar of five or more inches (13 or more cm.) 
in length; (2) a scar of at least one-quarter inch (0.6 cm.) 
wide at the widest part; (3) surface contour of the scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

Correspondingly, a minimum 10 percent evaluation is warranted 
for scars of the head, face, or neck with one characteristic 
of disfigurement.  

A 30 percent evaluation is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or a paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.

A 50 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement.

An 80 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with six or more characteristics of 
disfigurement.

In January 2004, the Veteran received a VA examination of his 
skin.  At the examination, he described symptoms which 
included scaling skin on the top of his head which "tends to 
come and go" and which had worsened over the preceding year.  
He stated that he managed his scalp symptoms by cleaning his 
hair regularly with shampoo and soap.  On examination, the 
Veteran's scalp was noted as being "fairly clean."  The 
examiner concluded that the Veteran had seborrheic dermatitis 
which was being controlled with soap washes.

In March 2004, the Veteran was seen by Dr. Christopher G. 
Boquist of the Madigan Medical Center in Tacoma, Washington 
for complaints of flaking and dryness on his scalp. An 
examination revealed the presence of scattered patches of 
mild dermatitis on the Veteran's scalp.  The Veteran was 
advised to use coal tar shampoos three to four times a week, 
and to diligently comb his hair to remove dead skin.  Topical 
steroids were not prescribed for the Veteran at that time, 
however, he was advised to consider such treatment if 
symptoms persisted.  Subsequent treatment records do not 
indicate that topical steroids were prescribed.  A September 
2004 treatment note indicates that the Veteran needed a 
refill of shampoo for scalp dryness.

In October 2008, the Veteran was seen for a second VA 
examination of his scalp.  The Veteran reported itching and 
shedding of the scalp which was constant.  He denied any 
exudation, ulcer formation, or crusting on his scalp.  
According to the Veteran, he had been treating his condition 
by washing his hair with tar shampoo daily and with a topical 
and/or systemic immunosuppressive medication.  Examination of 
the scalp revealed no scars and no sign of skin disease.

At his April 2009 Travel Board hearing, the Veteran's 
representative stated that the skin disorder was "somewhat ... 
all over" the body, but primarily on the head.  According to 
the Veteran, symptoms of itching and flaking were 
intermittent, and treatment consisted of using a medicated 
shampoo, as well as various over-the-counter and home 
remedies.  Although the Veteran reported hat he was 
experiencing some flaking at the time of his hearing, he 
stated that he had not experienced "extreme" symptoms for 
the past eight months.

Based upon the foregoing evidence, the Board finds that the 
Veteran is not entitled to a compensable evaluation for 
seborrheic dermatitis.  Although the Veteran's representative 
asserted that the Veteran experienced symptoms "somewhat ... 
all over" his body, the treatment records do not indicate 
symptoms other than on the Veteran's scalp.  Additionally, 
the Veteran testified at his hearing that his seborrheic 
dermatitis was predominantly located at the top of his head.  
Similarly, the Board notes the Veteran's assertion that he 
has treated with topical and/or systemic immunosuppressive 
medication, as reported at his October 2008 VA examination.  
The Veteran's treatment records, however, do not indicate 
that any such medication was prescribed during the period 
related to this claim.  Moreover, at his Travel Board 
hearing, the Veteran did not indicate any steroidal or 
immunosuppressive treatment, and testified that treatment 
consisted of medicated shampoo and various over-the-counter 
and home remedies.  At the Veteran's January 2004 VA 
examination, the Veteran was noted as having a "fairly 
clean" scalp.  At his March 2004 treatment, an examination 
revealed scattered patches of mild dermatitis on the 
Veteran's scalp.  At the Veteran's VA examination in October 
2008, the Veteran demonstrated no sign of a skin disorder and 
no scarring.

Also, the Board finds that there is no basis for a "staged" 
rating pursuant to Francisco and Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support the Veteran's claim of 
entitlement to a compensable evaluation for the Veteran's 
service connected seborrheic dermatitis, and this claim must 
be denied.  38 C.F.R. § 4.3, 4.7. 



III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for an increased evaluation for seborrheic dermatitis 
in December 2008.  In that same letter, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Following a reasonable period of 
time in which the Veteran was afforded an opportunity to 
respond, this matter was readjudicated in a February 2009 
supplemental Statement of the Case.

With regard to the increased evaluation claim included in 
this decision, the Board notes that, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the December 2008 notice 
letter was in substantial compliance with all requirements 
set forth by the Court in Vazquez-Flores.  In that letter, 
the Veteran was notified that he needed to submit evidence of 
worsening that could include specific medical and laboratory 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his disabilities had worsened.  Moreover, the 
Veteran was provided with the criteria of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7804, 7805, and 7806.  By 
incorporating the applicable diagnostic codes, the RO 
indicated to the Veteran what specific findings were required 
for a higher rating.  As set forth above, this case has since 
been readjudicated by a June 2009 Statement of the Case, and 
the Veteran was provided an opportunity to respond within a 
reasonable time period following readjudication.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records, VA treatment 
records, and identified private treatment records have been 
obtained.  Additionally, he was afforded a VA examination in 
October 2008.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to a compensable evaluation for seborrheic 
dermatitis, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


